Title: From Thomas Jefferson to Martha Jefferson Carr, 20 August 1785
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Paris Aug. 20. 1785.

Your letter of May 6. came to hand by Mr. Mazzei on the 22d. of July. I sincerely condole with Mr. Bolling and my sister on their late losses. None can do it fully but those who have been in their situation. You and I have that unfortunate qualification. It would be difficult to find a fibre of the human heart whose sufferings are unknown to me. My losses have left me little more to lose. I am now distressed to get Polly brought here. But it is indeed a trying thought. Such a voyage, to such a child, unattended by a parent? My resolution fails whenever I attempt to decide on the manner of having her brought, tho’ I am decided on the whole to have it done. I received a letter from Peter dated Williamsburg Apr. 20. I am very sorry he has lost so much time. I hope the like will not happen again. I have now written him a long letter as to the course of reading he is to begin and pursue out of school. I have ordered over some books to him from London and shall send others from hence. Mr. Maury praises his application. I have written to him also. Dabney’s situation is upon the whole the best he could have been placed in, because there will be no necessity of changing him from it till he shall be fit for the college. I hope his health is reestablished. Do you hear any thing of Sam? Patsy enjoys perfect health here, and is situated advantageously for her improvement and agreeably to herself. The principal inconvenience is that I can have too little of her company. I am trying to arrange that better. She speaks French well and with as much facility as English, which is very far from being the case with Colo. Humphries, Mr. Short or myself.—I cannot say when I shall be able to send Nancy’s silk; but it shall certainly be by the first safe opportunity which shall occur. Your last letter mentions nothing of Mrs. Cary, from which circumstance I am in hopes she is well. My own health is becoming established. My seasoning to the climate has been a very severe one. I wish you would write to me often, and give me all the small details which happen among my acquaintances. Mr. Madison can always contrive your letters. Nobody writes to me scarcely, so that I know little of what is passing in Virginia. It is upwards of 10. months since I have had a letter from Eppington; this is long for a parent who has still something left there. A single line from time to time which would  not take much time to write would make my sleep much sounder. Adieu, dear sister, & believe me to be Your’s affectionately,

Th: Jefferson


P.S. Remember me affectionately to Nancy, Mr. and Mrs. Bolling and your family.

